Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Henkes et al. (US 2005/0209678).
Regarding claim 20, Henkes et al. disclose an apparatus capable of removal of a thrombus in a cerebral blood vessel, comprising: a self-expandable (¶[0011]) tubular structure (“A” - Figures 2, 5 and 6a; ¶[0033]; [0037]) having a proximal end and a distal end, the proximal end and the distal end being open (Figure 5), wherein the self-expandable tubular structure is configured to expand from a compressed form to an expanded form at a site of the thrombus (¶[0011]; capable of being expanded at such sites); a tapering portion (“B” - Figures 2 and 5) operatively connected to the proximal end of the self-expandable tubular structure; a connection portion (5) operatively connected to a proximal end of the tapering portion (¶[0053]; Figure 5) wherein the tapering portion is configured to converge at the connection portion (Figures 1-3); and a push or guide wire (21), wherein a distal end of the push or guide wire is configured to be non-releasably attached to the connection portion (¶[0015], [0016],[0053]; alternatively 25 or 26 can be considered as the connection portion and members 23 and 28 can be considered as part of the tapering portion - further noting that 23 tapers towards 25; still further noting that no additional structure is recited for the tapering portion in at least claim 20), wherein the self-expandable tubular structure is configured to apply an outward radial force on the thrombus during and after the self-expandable tubular structure expands (capable of this function; ¶[0037]; also see ¶[0034] of Applicant’s specification which states that the device of Henkes et al. is capable of performing the methods of the present application), and wherein the self-expandable tubular structure is configured to interlock with at least a portion of the thrombus, the portion of the thrombus extending both inside of the self-expandable tubular 
Regarding claim 21, the self-expandable tubular structure comprises a first plurality of mesh cells; and the tapering portion comprises a second plurality of mesh cells; the first plurality of mesh cells is of a first size; the second plurality of mesh cells is of a second size; and the first size is different from the second size (evident from Figure 1).  
Regarding claim 23, the apparatus further comprises one or more radiopaque markers at the proximal end of the tapering portion and at the distal end of the self-expandable tubular structure; wherein the self-expandable tubular structure is configured to be visible under fluoroscopy for proper placement (¶[0019]).  
Regarding claim 25, the apparatus is configured to be positioned inside the thrombus in the compressed form and apply the outward radial force by expanding inside the thrombus (capable of this function; ¶[0053]).  
Regarding claims 26-32 and 38, the self-expandable tubular structure is capable of performing all the functions as claimed (¶[0037]; also see ¶[0034] of Applicant’s specification which states that the device of Henkes et al. is capable of performing the methods of the present application).
Regarding claim 33, the apparatus could be used alongside at least one clot-busting drug administered at the site of the thrombus for instance if such a drug was coated onto or injected through the apparatus.
Regarding claims 34 and 35, the self- expandable tubular structure widens towards the distal end of the self-expandable tubular structure, whereby the distal end of the self-expandable tubular structure has a greater diameter than the proximal end of the self-expandable tubular structure; wherein the self-expandable tubular structure is further configured to have a greater diameter at the distal end of the self-expandable tubular structure than at the proximal end of the self-expandable tubular structure after the expansion at the site of the thrombus (the section at 2 in Figure 1 when partially unrolled and expanded, as in Figure 6a, (noting that portion does not form a closed cell) could be regarded as a proximal section of the tubular structure which widens toward the distal end as claimed)  
Regarding claim 36, the self-expandable tubular structure is operatively connected to the tapering portion by an intermediate portion (e.g. the portion at 2 in Figure 1).  
Regarding claim 37, filaments are between the self- expandable tubular structure and the tapering portion and are configured to facilitate the connection between the self-expandable tubular structure and the tapering portion (filaments of the portion at 2 in Figure 1).  
Regarding claim 39, the expanded form of the self- expandable tubular structure is a longitudinally open tube (evident from Figures 5 and 6a).   

Response to Arguments
Applicant's arguments filed December 10th 2021 have been fully considered but they are not persuasive.  Applicant has argued that the connection portion of Henkes et al. is not non-releasably attached to the tapering portion.  It is respectfully asserted that a metallic connection that can only be broken with electrical energy applied for a significant duration (¶[0016]) and which would be non-releasable by almost any other action while deposed in the body would be considered by one skilled in the art as non-releasable.  Applicant’s specification provides no guidance as to what types of connections are non-releasable and only names releasable and permanent connection types (“permanent” not being recited anywhere in the claims).  It is further noted that in an alternative interpretation, 25 or 26 can be considered as the connection portion and members 23 and 28 can be considered as part of the tapering portion - further noting that 23 tapers towards 25; still further noting that no additional structure is recited for the tapering portion in at least claim 20.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771